DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8-12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leirer et al. [US 2021/0265317 A1], “Leirer”.

Regarding claim 1, Leirer discloses an electronic device (Fig. 92) , comprising: 
a light emitting element (2) for emitting a light (¶[0112]); 
a wavelength conversion layer (8C) for converting the light (¶[0182]); 
a conductive wire (4) electrically connected to the light emitting element (as shown); and 
a wavelength selection layer (wiring in layer 3b which will be referred to as ‘3bW’ ) disposed between the conductive wire (4) and the wavelength conversion layer (8c), wherein the conductive wire is cured by an energy beam, and the wavelength selection layer is configured to block the energy beam.
The language, term, or phrase " the conductive wire is cured by an energy beam, and the wavelength selection layer is configured to block the energy beam," is directed towards the process of making the conductive wire.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language " the conductive wire is cured by an energy beam, and the wavelength selection layer is configured to block the energy beam" only requires the conductive wire and the wavelength selection layer, which does not distinguish the invention from Leirer, who teaches the structure as claimed.
Regarding claim 2, Leirer discloses claim 1, Leirer disclose a first substrate (Fig. 92, layer 3a) having a first surface and a second surface opposite to the first surface, wherein the light emitting element is disposed on the first surface and the conductive wire is disposed on the second surface (as shown).
Regarding claim 4, Leirer discloses claim 2, Leirer disclose the wavelength selection layer (Fig. 92, 3bW) is disposed between the conductive wire (4) and the first substrate (3a).
Regarding claim 8, Leirer discloses claim 2, Leirer disclose the conductive wire (Fig. 92, 4) is disposed on the second surface (as shown) through a printing process. The language, term, or phrase "through a printing process," is directed towards the process of making the conductive wire.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "through a printing process" only requires the conductive wire, which does not distinguish the invention from Leirer, who teaches the structure as claimed.
Regarding claim 9, Leirer discloses claim 2, Leirer disclose a second substrate (Fig. 92, 8d) and an adhesive layer (5, ¶[0121]), wherein the adhesive layer is disposed between the first substrate (3a) and the second substrate (8d).
Regarding claim 10, Leirer discloses claim 9, Leirer disclose the adhesive layer comprises optical clear resin (¶[0121] teaches epoxy and plastic).
Regarding claim 11, Leirer discloses claim 9, Leirer disclose the light emitting element (Fig. 92, 2) is covered by the adhesive layer (5).
Regarding claim 12, Leirer discloses claim 9, Leirer disclose a circuit layer (Fig. 92, metal layer in layer 3a, referred to as 3aW) disposed on the first surface of the first substrate (3a), wherein the circuit layer is electrically connected to a bonding pad (23) of the light emitting element (2). 
Regarding claim 14, Leirer discloses claim 1, Leirer disclose the wavelength selection layer comprises a material selected from a group consisting of silver, gold, copper, aluminum, chromium, platinum, and a combination thereof (¶[0235] discloses copper).
Regarding claim 15, Leirer discloses claim 1, Leirer disclose an encapsulation layer (Fig. 92, 8d) disposed on the light emitting element (2), wherein the wavelength conversion layer (8c) is disposed between the encapsulation layer and the light emitting element (as shown).
Regarding claim 16, Leirer discloses claim 1, Leirer disclose wavelength conversion layer comprises quantum dot material, phosphor material or fluorescence material (¶[0182]  teaches phosphor coating).
Regarding claim 17, Leirer discloses claim 1, regarding claim 17, the language, term, or phrase " the energy beam comprises ultraviolet laser, visible laser, infrared laser or impulse lamp," is directed towards the process of making the conductive wire.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language " the energy beam comprises ultraviolet laser, visible laser, infrared laser or impulse lamp " only requires the conductive wire, which does not distinguish the invention from Leirer, who teaches the structure as claimed.
Regarding claim 19, Leirer discloses claim 1, Leirer discloses the wavelength selection layer comprises an infrared light absorber (¶[0235] disclose reflective materials such as  copper and/or nickel and/or aluminum).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leirer et al. [US 2021/0265317 A1], “Leirer” as applied to claim 2 above, and further in view of Jepsen et al. [US 2016/0179453 A1], “Jepsen”. 

Regarding claim 3, Leirer discloses claim 1,  Leirer does not disclose the conductive wire is disposed on a side surface of the first substrate, the side surface is located between the first surface and the second surface, and the side surface connects the first surface and the second surface.
However, there are suitable alternative way of making electrical connections to a device. Jepsen discloses a display panel includes a carrier substrate, a system interconnect, and a plurality of display modules disposed across the carrier substrate.  Specifically,  Jepsen disclose the flexible interconnect (Fig. 3A, 320) can be disposed from the bottom surface of  carrier substrate (315) and further wrapped along the side surface to make electrical connection to the top surface. The flexible interconnect (320) then couples to module interconnects (345) of each display module (305) to deliver power, control, and/or data signals (¶[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable alternative way of forming a conductive flexible wiring pattern as taught in Jepsen in the device of Leirer such that the conductive wire is disposed on a side surface of the first substrate, the side surface is located between the first surface and the second surface, and the side surface connects the first surface and the second surface because such a modification would allow for electrical connection to be formed between external power signals to the LED module (¶[0023] of Jepsen).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leirer et al. [US 2021/0265317 A1], “Leirer” as applied to claim 2 above, and further in view of Wang et al. [US 2021/0159208 A1], “Wang”. 

Regarding claim 5, Leirer discloses claim 2, Leirer does not disclose the wavelength selection layer is disposed between the light emitting element and the first substrate
However, Wang discloses using a light absorbing layer (Fig. 3, 90) that absorbs the infrared laser beam (60).  Wang discloses the light absorbing layer is located between the substrate (Fig. 3, 10) which includes light emitting elements (¶[0054]) and the second substrate (80).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the wavelength selection layer in an alternative location as taught in Wang in the device of Leirer such that the wavelength selection layer is disposed between the light emitting element and the first substrate because such a modification would allow for a suitable way of chip bonding while protecting the chip from warping or damaging (¶[0063] of Wang).

Claims 6, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leirer et al. [US 2021/0265317 A1], “Leirer” as applied to claim 2 and 1 above, and further in view of Van Sprang et al. [US 8,410,504 B2], “Van Sprang”. 

Regarding claim 6, Leirer discloses claim 2, Leirer does not disclose the wavelength selection layer is disposed on the light emitting element.
However, Van Sprang discloses a suitable alternative location for a wavelength selection layer. Van Sprang teaches the phosphor/reflector/absorber portion (Fig. 7 and 8, 224/226) is disposed on the light emitting element (212). Van Sprang discloses a multi-layer reflector (226), comprising a plurality of transparent, alternating reflector layers and a plurality of integrated absorber layers deposited onto a layer of phosphor (224). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a wavelength selection layer disposed on the light emitting element as taught by Van Sprang in the device of Leirer because the reflector layer reflects UV light and transmits visible light and the absorption layer significantly reduces any leakage of UV light (col 2. Line 50 – col. 2 line 8).

Regarding claim 7, Leirer discloses claim 2, Leirer discloses a second substrate (Fig. 92, 8d) opposite to the first substrate (3a), wherein the wavelength conversion layer (8C) disposed on the second substrate (the wavelength converter is located on the second surface) . Leirer does not disclose the wavelength selection layer is disposed with the wavelength conversion layer.
However, Van Sprang discloses a suitable alternative location for a wavelength selection layer. Van Sprang teaches the phosphor/reflector/absorber portion (Fig. 7 and 8, 224/226) is disposed on the light emitting element (212). Van Sprang discloses a multi-layer reflector (226), comprising a plurality of transparent, alternating reflector layers and a plurality of integrated absorber layers deposited onto a layer of phosphor (224). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a wavelength selection layer disposed with the phosphor layer as taught by Van Sprang in the device of Leirer such that the wavelength conversion layer and the wavelength selection layer are disposed on the second substrate because the reflector layer reflects UV light and transmits visible light and the absorption layer significantly reduces any leakage of UV light (col 2. Line 50 – col. 2 line 8).

Regarding claim 13, Leirer discloses claim 1, Leirer discloses the wavelength selection layer can be laminated (¶[0023]). Leirer does not disclose the wavelength selection layer comprises multiple layers having at least two different refractive indices.
However, Van Sprang teaches the phosphor/reflector/absorber portion (Fig. 7 and 8, 224/226) is disposed on the light emitting element (212). Van Sprang discloses a multi-layer reflector (226), comprising a plurality of transparent, alternating reflector layers and a plurality of integrated absorber layers deposited onto a layer of phosphor (224).  Further, Van Sprang discloses, “a multi-layer reflector is a type of interference filter that consists of several alternating layers having different indices of refraction; their wavelength response can be designed relatively freely, and they can be designed to give a high suppression of the excitation light. Multi-layer reflectors are therefore very well suited for removing excitation light from the LED module output.” (Col. 2 lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a multi-layer wavelength selection layer as taught by Van Sprang in the device of Leirer such that the wavelength selection layer comprises multiple layers having at least two different refractive indices because the various layers of the reflecto  can response to various wavelength designed to give a high suppression of the excitation light and remove excitation light from the LED module output.” (Col. 2 lines 30-40).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leirer et al. [US 2021/0265317 A1], “Leirer” as applied to claim 1 above, and further in view of Oh et al. [US 2015/0349225 A1], “Oh”. 

Regarding claim 18, Leirer discloses claim 1, Leirer disclose connection pads (4) are also preferably formed by one or more metals (¶[0115]) but does not disclose the conductive wire comprises conductive glue.
However, Oh disclose a suitable alternative material for forming the conductive wires.  Specifically, Oh discloses a light emitting device electrically connected to the first lead frame and the second lead frame via respective conductive adhesives.  Conductive adhesives (Fig. 3, 310) and (320). The conductive adhesives (310) and (320) may be formed of a conductive material such as, for example, silver (Ag), gold (Au) or a solder (¶[0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to a conductive adhesive as taught by Oh in the device of Leirer such that the conductive wire comprises conductive glue because a suitable alternative material and the selection of a known material based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leirer et al. [US 2021/0265317 A1], “Leirer” as applied to claim 2 above, and further in view of Kawamura et al. [US 2004/0046184 A1], “Kawamura”. 

Regarding claim 20, Leirer discloses claim 1, Leirer disclose the wavelength conversion layer (Fig. 92, 8c) but does not disclose a color filter disposed on the wavelength conversion layer. 
However, Kawamura disclose light emitting element having a color conversion filter bonded to the organic EL light emitting element. Kawamura discloses the color conversion filter layer includes a color filter layer (Fig. 1(c), 118 (R/G)) and a fluorescent conversion layer (120(R/G)) disposed on a light emitting structure ( Fig. 1(b),160)). The color conversion filter is used in full-color display to emit light of at least a blue (B) range, a green (G) range and a red (R) range (¶[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention includes a color filter over the wavelength conversion layer as taught in Kawamura in the device of Leirer because such a modification would allow for the output of specific colors in a full-color display unit (¶[0059] of Kawamura).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891